Citation Nr: 0948623	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin condition, 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over this case is now with the RO 
in Detroit, Michigan.

In June 2009, the Veteran testified in a Travel Board Hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a Travel Board Hearing before the undersigned in June 
2009, the Veteran, through his representative, stated that VA 
outpatient treatment records from the Ann Arbor, Michigan VA 
Medical Center (VAMC) had not been requested by the RO.  The 
Veteran contended that these records would reflect current 
treatment for his skin condition.

Indeed, a review of the claims file indicates that VA 
outpatient treatment reports from the VAMC in Ann Arbor were 
not requested and no such records are associated with the 
claims file.  Therefore, these records should be requested.

The Veteran also has testified that he has had the same skin 
condition since his service in Vietnam.  The Veteran received 
the Combat Infantry Badge for his service in Vietnam.  
Unfortunately, the National Personnel Records Center was 
unable to locate the Veteran's service records for his period 
of active duty service.  Reserve records dated in April 1978 
show the Veteran was treated for an abscess in the scrotal 
area.  Although there is no medical evidence of treatment for 
a rash during the Veteran's active duty service, he is 
competent to state that which he can observe and there is no 
reason shown to doubt his credibility.  Thus, it is accepted 
that the Veteran suffered a skin condition in service.

As a layperson, however, the Veteran cannot offer a medical 
opinion on the etiology of his rash condition and a medical 
opinion is needed to resolve this claim.  A VA examination 
was provided in June 2006 for purposes of a diabetes mellitus 
evaluation and it was noted that the Veteran did not have a 
skin rash per his report.  This examination is insufficient, 
however, as the examiner did not examine the Veteran's skin 
herself and the purpose of the examination was for evaluating 
his diabetes.

The record shows a history of multiple skin conditions.  A 
December 1998 private medical record notes a preoperative 
diagnosis of basal cell carcinoma on the left side of the 
cheek.  The postoperative diagnosis was pending pathology, 
but there is no follow-up record in the claims file.  A 
statement from a private physician, Dr. Badawi, dated in June 
2006 notes that the Veteran had been having a recurring skin 
rash since 1968 for which he was treated by a dermatologist, 
Dr. Heart.  A June 2008 private treatment record notes a 
history of melanoma in the 1990's and notes rosacea on the 
arms, back, face, and neck with itchy bumps.  In August 2008, 
a private treatment record notes that the Veteran was a 
Vietnam veteran and was exposed to Agent Orange.  For some 
time he had been having skin issues which he felt could have 
been accentuated or perhaps caused by this exposure.  He 
noted that soon after the exposure many years back he was 
prone to abscesses in the groin, and subsequently had been 
prone to occasional flares of abscesses not only in the groin 
but in the armpits.  He also developed over the last months 
to years an itchy area of skin about the sun exposed areas of 
the arms, chest, and back.  On physical examination, the 
physician noted that the Veteran had typical features of 
erythema, a background of telangiectasia and pustules about 
the central face and neck diagnostic for rosacea.  He had 
some healed abscesses in the armpits and groin diagnostic for 
hidradenitis.  At present the condition was quiet.  The 
physician determined that whether these conditions were 
certainly caused or accentuated by exposure to Agent Orange 
was uncertain.

As the record shows credible testimony regarding inservice 
rashes after serving in Vietnam, a number of current skin 
conditions, and an indication that these conditions might be 
related to this service, a medical opinion is necessary to 
resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and 
sign the proper release forms for all 
relevant treatment he has received for 
his skin conditions since service.  In 
particular, the December 1998 or 
January 1999 pathology report from 
North Oakland Medical Center in 
Waterford, MI should be obtained, in 
addition to any treatment records from 
dermatologist, Dr. Heart and Dr. 
Badawi.

2.  Obtain and associate with the 
claims file relevant treatment records 
from the VAMC in Ann Arbor, MI dated 
since 1980 to present.  A response from 
this facility must be of record.

3.  After completing #1-2, schedule the 
Veteran for a VA dermatology 
examination to determine the following:

(a)  List all current skin conditions 
for the Veteran.

(b)  State whether any current skin 
conditions are at least as likely as 
not related to the Veteran's service 
including his exposure to Agent Orange 
in Vietnam.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed on conjunction with the 
examination.

4.  After undertaking any other 
development deemed essential in 
addition to that specified above, 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the appellant, he should be provided 
with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


